IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GIA BUFORD, A/K/A JACQUELINE                           No. 66147
                 BUFORD,
                 Appellant,
                 vs.                                                         FILED
                 THE STATE OF NEVADA,
                                                                              JAN 1 5 2016
                 Respondent.




                                         ORDER OF AFFIRMANCE
                             This is an appeal from a judgment of conviction, pursuant to a
                 jury verdict, of five counts of multiple transactions involving fraud or
                 deceit in the course of enterprise or occupation, five counts of theft, four
                 counts of obtaining money under false pretenses, and one count each of
                 attempt to obtain money under false pretenses and racketeering. Eighth
                 Judicial District Court, Clark County; David B. Barker, Judge.
                             Appellant Gia Buford first argues that the indictment failed to
                 provide sufficient notice of the State's theory of racketeering by improperly
                 failing to specify two predicate offenses for racketeering liability and
                 failing to distinguish which defendant performed what racketeering
                 conduct. To provide a defendant with an opportunity to prepare an
                 adequate defense, a charging instrument must provide adequate notice to
                 the accused of the prosecution's theories by stating the essential facts
                 constituting the offense in ordinary and concise language. NRS
                 173.075(1); Viray v. State, 121 Nev. 159, 162, 111 P.3d 1079, 1081-82
                 (2005). Its sufficiency will be determined by practical and not technical




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                     DUI
                      standards.    Laney v. State, 86 Nev. 173, 178, 466 P.2d 666, 669 (1970).
                      When the indictment is first challenged after all the evidence has been
                      presented, a reduced standard of review will be applied, and any defect
                      will be disregarded unless it affected Buford's substantial rights by
                      impairing her ability to prepare a defense. See State v. Jones, 96 Nev. 71,
                      76, 605 P.2d 202, 205-06 (1980). The racketeering count alleged liability
                      through specific sections of NRS 207.400(1), the indictment alleged specific
                      acts of misconduct involving specific victims, see Lewis v. State, 100 Nev.
456, 460, 686 P.2d 219, 221 (1984) ("NRS 173.075(2) permits incorporation
                      of the allegations of one count in another count of an indictment"), and
                      the racketeering count alleged a course of criminal conduct into which
                      these specific acts fit. Buford's predicate-offense argument disregards that
                      liability under NRS 207.400(1) may be established without finding
                      commission of two or more crimes related to racketeering, such as by
                      conspiring to participate in racketeering activity through the affairs of an
                      enterprise.   See NRS 207.400(1)(j). Further, the indictment alleged that
                      Buford committed far more than two predicate offenses. Unlike the
                      indictment in State v. Hancock, 114 Nev. 161, 955 P.2d 183 (1998), the
                      present indictment specifically alleged how Buford participated in the
                      charged conduct—through management and supervision in most
                      instances—and thus we reject Buford's contention that the racketeering
                      count impermissibly grouped the defendants together.       See also Lane v.
                      Torvinen, 97 Nev. 121, 122, 624 P.2d 1385, 1386 (1981). We conclude that
                      Buford had notice of the State's theory of racketeering.
                                    Second, Buford argues that the district court abused its
                      discretion by refusing her instruction on racketeering and providing an



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 19474    (90414
                improper instruction that allowed the jury to find her guilty of
                racketeering without specifically finding that she committed two predicate
                offenses. We review de novo "whether a proffered instruction is a correct
                statement of the law," Nay v. State, 123 Nev. 326, 330, 167 P.3d 430, 433
                (2007), and review the district court's denial of a proposed instruction for
                an abuse of discretion or judicial error, Crawford v. State, 121 Nev. 744,
                748, 121 P.3d 582, 585 (2005). Buford's argument lacks merit and reflects
                a misunderstanding of Nevada's racketeering statutes. Buford's proffered
                instruction was deficient by suggesting that the jury could only find her
                guilty of racketeering under NRS 207.400(1)(c). The indictment alleged
                liability under other subsections of NRS 207.400(1) as well as under NRS
                207.400(1)(c). The relevant instruction provided to the jury included the
                statutory text and allowed the jury to apply the precise language of the
                statute to the facts presented to it. Further, while Buford's conviction did
                not require a determination that she was engaged in two or more crimes
                related to racketeering if the jury found her culpable under a section other
                than NRS 207.400(1)(c), even if it did, she was convicted of 15 offenses
                classifiable as crimes related to racketeering.     See NRS 207.360. We
                conclude that the provided instruction correctly stated the law, and the
                district court did not abuse its discretion in denying the defense's proposed
                instruction.
                               Third, Buford argues that the legislature intended to repeal
                the statute codifying the common law offense of obtaining money by false
                pretenses when it enacted the comprehensive theft statute and requests
                that this court find the former repealed by implication. Repeal by
                implication is strongly disfavored, and this court will not repeal a statute



SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 1947A 70
                  by implication "unless there is no other reasonable construction of the two
                  statutes."   Washington v. State, 117 Nev. 735, 739, 30 P.3d 1134, 1137
                  (2001). We observe that the statutes have subtle distinctions: obtaining
                  money by false pretenses presents a different intent element from theft by
                  material misrepresentation, namely "intent to cheat or defraud the other
                  person" for obtaining money by false pretenses, NRS 205.380(1), and
                  "intent to deprive that person of the property or services" for theft by
                  misrepresentation, NRS 205.0832(1)(c). Legislative history disfavors
                  repeal by implication, as the legislature adopted the text of Arizona's
                  statute, but did not follow its example in repealing the prior statute
                  proscribing the common law offense of obtaining money by false pretenses.
                  Hearing on A.B. 694 Before the Senate Comm. on Judiciary, 65th Leg.
                  (Nev., June 13, 1989). Further, each statute has been subsequently
                  amended without curtailing the other. See, e.g., 2001 Nev. Stat., ch. 587, §
                  1, at 3024-25 (NRS 205.0832); 1999 Nev. Stat., ch. 105, § 2, at 397-98
                  (NRS 205.380). As the two statutes do not conflict and the legislature has
                  not suggested that it intended to repeal the prior statute, we decline to
                  hold NRS 205.380 repealed by implication.    Washington, 117 Nev. at 739,
                  30 P.3d at 1137.
                               Fourth, Buford argues that her convictions for obtaining
                  money under false pretenses and theft arising out of the same transaction
                  violate the prohibition against double jeopardy. When two statutes
                  penalize the same conduct, the Blockburger v. United States, 284 U.S. 299
                  (1932), test determines whether each contains an element distinct from
                  the other and thereby whether punishment under both statutes violates
                  double jeopardy. Jackson v. State, 128 Nev., Adv. Op. 55, 291 P.3d 1274,



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    me
                   1278 (2012). We note that Buford has failed to discuss the elements of the
                   contested counts to demonstrate an error under Blockb urger.            Mere
                   reference to a codefendant's earlier writ petition is not dispositive. As she
                   has failed to provide cogent argument supporting her request for relief, we
                   decline to consider this claim.   See Maresca v. State, 103 Nev. 669, 673,
                   748 P.2d 3, 6 (1987).
                               Fifth, Buford argues that the verdict was deficient for failing
                   to specify the value that was fraudulently obtained in count 13 (attempt to
                   obtain property under false pretenses). If the value of property obtained
                   under false pretenses exceeds $250 (as of 2010), then it is a category B
                   felony; otherwise, it is a misdemeanor. NRS 205.380(1); see NRS 193.330.
                   A fact that must be determined to establish an element of an offense must
                   be determined by the jury.    See Sellers v. State, 108 Nev. 1017, 1018-19,
                   843 P.2d 362, 364 (1992). Buford failed to object to the verdict form below,
                   and we review her contention for plain error. Green v. State, 119 Nev. 542,
                   545, 80 P.3d 93, 95 (2003). The jury is presumed to follow its instructions
                   and here was instructed that the offense of obtaining property under false
                   pretenses required the property obtained to be worth $250 or more and
                   that the jury must determine the value of the relevant property.          See
                   Leonard v. State, 117 Nev. 53, 66, 17 P.3d 397, 405 (2001). We conclude
                   that Buford has not shown that the verdict form amounted to plain error
                   that affected her substantial rights.
                               Lastly, Buford argues that the State presented insufficient
                   evidence to support the jury's finding of guilt. Our review of the record on
                   appeal, however, reveals sufficient evidence to establish guilt beyond a
                   reasonable doubt as determined by a rational trier of fact.   See Jackson v.



SUPREME COURT
      OF
    NEVADA
                                                           5
(0) 1947A c4611W
                   Virginia, 443 U.S. 307, 319 (1979); Origel-Candido v. State, 114 Nev. 378,
                   381, 956 P.2d 1378, 1380 (1998).
                               The record shows that Buford supervised the attendants at
                   the club, instructed the attendants on how to dress and how to interact
                   with prospective victims, provided the attendants with scripts, and
                   oversaw staff meetings during which the club's practices were discussed.
                   Buford hired, instructed on how to act, and induced to commit fraud the
                   attendants who induced victims to pay money by material
                   misrepresentations. Buford intentionally managed and supervised the
                   club, and the sole apparent purpose of the club was misrepresenting the
                   sale of sexual services and physically removing victims after conducting as
                   many fraudulent transactions as possible. Buford engaged in more than
                   two crimes of fraud related to racketeering with similar patterns and
                   within five years of each other and participated in the club's affairs
                   through this racketeering activity.
                               The jury could reasonably infer from the evidence presented
                   that Buford committed five counts of theft, five counts of multiple
                   transactions involving fraud or deceit in the course of enterprise or
                   occupation, four counts of obtaining money under false pretenses, one
                   count of attempt to obtain money under false pretenses, and one count of
                   racketeering. See NRS 205.0832; NRS 205.377; NRS 205.380; NRS
                   205.400. Circumstantial evidence is enough to support a conviction.   Lisle
                   v. State, 113 Nev. 679, 691-92, 941 P.2d 459, 467-68 (1997), holding
                   limited on other grounds by Middleton v. State, 114 Nev. 1089, 1117 n.9,
                   968 P.2d 296, 315 n.9 (1998). Buford's argument that the indictment did
                   not allege her direct participation misapprehends the indictment, which



SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    e.)
                alleges her supervision, hiring, and instruction of the attendants who
                interacted with the victims—such oversight alleges Buford's participation
                as a principal. NRS 195.020.
                           Having considered Buford's contentions and concluded that
                they are without merit, we
                           ORDER the judgment of conviction AFFIRMED.



                                                                                       J.
                                                           Hardesty


                                                                                       J.
                                                           Saitta




                cc: Hon. David B. Barker, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF

     NEVADA
                                                    7
(0) 1947A